 In the Matter of WESTCLOX DIVISION, GENERAL TIME INSTRUMENTSCORPORATIONandWESTCI.ox WORKERS LOCAL UNION # 12573, DISTRICT50,UNITED MINE WORKERS OF AMERICACase No. 13-R-2417.-Decided July 14, 1914Mr. Albert S. Regula,of New York City, andMr. Herbert W. Beker-meier,of Peru, Ill., for the Company.Messrs. Joseph MarchesiandRobert Foley,of Peru, I11., for theUnion.Mr. Joseph Lepie,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Westclox Workers Local Union# 12573, District 50, United Mine Workers of America, herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees ofWestclox Division,General Time Instruments Corporation, Peru, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before George S. Freudenthal,Jr., Trial Examiner. Said hearing was held at La Salle, Illinois, onJune 7,1944. The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the is-sues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGSOF FACT1.THE BUSINESS OF THE COMPANYGeneral Time Instruments Corporation is a Delaware corporation,having its principal office in New York City, and operating plants inThomastown, Connecticut, Peterborough, Ontario, and Peru, Illinois.57 N. L. R. B., No. 55.297 298DECISIONSOF NATIONALLABOR RELATIONS BOARDWe are here concerned with its plant at Peru, Illinois, known astheWestclox Division, where the Company is engaged in the manu-facture of time instruments and time fuses.During the last 6 monthsof 1943, the Company purchased raw materials for use at its WestcloxDivision in excess of $1,000,000 in value, of which approximately 75percent was shipped to the Westclox Division from points outside theState of Illinois.During the same period the Company producedfinished products at its Westelox Division in excek s of $4,000,000 invalue, of which approximately 90 percent was shipped to points outsidethe State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDWestclox Workers Local Union #12573, District 50, United MineWorkers of America, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIt was stipulated that on or about April 14, 1944, the Union re-quested recognition from the Company as the exclusive bargainingrepresentative of its Westclox Division timekeepers and the Companyrefused to accord such recognition until the Union was certified by theBoard in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate .1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union has been certified by the Board as the collective bargain-ing representative of certain of the Company's Westclox Division em-ployees, excluding office and clerical workers, among others.2 It nowseeks a unit of timekeepers, excluding the chief timekeeper and assist-ant chief timekeeper, and, should it be selected by a majority of them,desires to merge these employees with those it now represents 3 as asingle bargaining group.The Company contends that its timekeepers1The Field Examiner reported that the Union submitted 13 authorization cards andthat there are 22 employees in the unit alleged by the Union to be appropriate.8The Union also hasbeen certified by the Board in a separate unit of Westclox Divisionguards.3Exclusive of guards. WESTCLOX DIVISION, GENERAL TIME INSTRUMENTS CORPORATION 299are confidential and managerial employees so closely allied with man-agement that they cannot form an appropriate unit. It also urges that,in the event timekeepers are found not to be confidential or managerialemployees, the appropriate unit should nevertheless consist of alloffice and clerical employees, including timekeepers.The Company employs approximately 21 timekeepers who are sta-tioned in various production departments throughout the plant.Timekeepers compute the total time worked by each employee, checkand keep records of overtime and hours spent on piece work, andotherwise perform duties usually associated with their classification.The Company's contention that the timekeepers perform managerialfunctions is not supported by the record.While the timekeeperspossess or have access to information concerning the earnings of otheremployees and the nature of the work being done by the Company,there is no evidence that they have information directly pertaining tolabor relations or that they are in a position to acquire such infor-mation.It appears that the Union has limited its organizational activitiesamong the Westclox Division clerical employees to timekeepers. Sincetimekeepers are a well-defined group 4 and inasmuch as organizationamong the Westclox Division clericals has been confined to them, wefind that they comprise an appropriate unit for collective bargainingpurposes.As noted above, the Union, if chosen by the timekeepers as theirbargaining representative, wishes to consolidate them with employeesof the Westclox Division it currently represents, employees who ap-parently are production and maintenance workers.Timekeepers,however, are engaged primarily in clerical work and we are of theopinion that their interests are not akin to those of the employees theUnion now represents.Consequently, we shall not provide for amerger of the two groups.'We find that all timekeepers employed by the Company at its West-clox Division, excluding the chief timekeeper, assistant chief time-keeper, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Union requests that the Company's May 1, 1944, pay roll beused to determine the eligibility of employees to vote.There is no' SeeMatter of United States Cartridge Company, 49 N. L.R. B. 77.SeeMatter of Sullivan Drydock and Repair Corp.,56 N. L.R. B. 582. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDpersuasive reason for departing from our customary practice and,accordingly, we shall direct that the question concerning representa-tion which has arisen be resolved by an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.e-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Westclox Division,General Time Instruments Corporation, Peru, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by Westclox Workers Local Union #12573,District 50, for the purposes of collective bargaining."The Union requested that it be designated on the ballotas its nameappears in theDirection of Election.